Hooker, J.
William E. Rhodes is a son of Elizabeth Rhodes, deceased. The other complainants are her grandchildren. All of the parties to the suit are heirs at law of Elizabeth Rhodes.
Prior to her death she authorized her son Yoluntine to act as her agent in the management of her property, and property amounting to upwards of $6,000 in notes and mortgages was delivered to him by William E. Rhodes, who had previously acted in that capacity. After her death this bill was filed, complainants claiming that Elizabeth Rhodes had directed her agent Yoluntine to pay to each of her children $370, and that the grandchildren were included. The bill was filed to enforce an alleged trust.
The learned circuit judge who heard the case disposed of it upon the merits, holding that the grandchildren were not included in the alleged gift, and that the item of $370, given to each of her children, was paid so far as William E. Rhodes was concerned, by surrendering to him a note which she held against him. As we fully concur in his view pf the testimony, it is unnecessary to discuss the legal questions raised, and the decree is affirmed, and the bill dismissed, with costs.
Carpenter, C. J., and Montgomery, Ostrander, and Moore, JJ., concurred.